Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is dated November 12,
2016 (the “Execution Date”) and confirms that the undersigned’s at-will
employment with Global Eagle Entertainment Inc. (the “Company”) is terminated
effective November 12, 2016 (the “Termination Date”).  You shall execute and
deliver this Agreement no earlier than the Termination Date and no later than
the twenty-first (21st) day after your receipt of this Agreement.

 

In consideration of the mutual promises, covenants and agreements set forth in
this Agreement and the Employment Agreement by and between you and the Company
dated as of May 2, 2014 (the “Employment Agreement”), the sufficiency of which
the parties acknowledge, it is agreed as follows:

 

1.             Termination of Employment.  Effective as of the Termination Date,
the undersigned (“you”) hereby resigns from all offices you hold with the
Company and any of its subsidiaries.  Effective as of the Termination Date, your
active coverage under and participation in all benefit plans and programs
sponsored by the Company shall (except for the coverage described in
Section 3(b) below) terminate.

 

2.             Accrued Amounts.  The Company shall pay to you on the Termination
Date your base salary accrued and due to you through the Termination Date, less
applicable tax withholding.

 

3.             Payments and Benefits.  As consideration for your promises,
covenants and agreements in this Agreement, subject to and conditioned on your
execution and non-revocation of this Agreement, the Company will provide you
with payments and benefits set forth below promptly following the effectiveness
of this Agreement as set forth in Section 7 hereof.  These are in lieu of any
provision for severance pay and benefits set forth in your Employment Agreement.

 

(a)           Severance.  An amount equal to $154,436 (representing six
(6) months of your base salary at the rate in effect on the Termination Date),
subject to applicable withholding for taxes, to be paid over the six (6) months
after the Termination Date in accordance with the Company’s normal payroll
practices.

 

(b)           COBRA.  Subject to your timely election of health plan
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) and your continued payment of your portion of the monthly
premiums for such coverage at the same rate applicable as of immediately prior
to the Termination Date, during the eighteen (18) month period following the
Termination Date, you and your covered dependents will be entitled under COBRA
to continued participation in the applicable group health plans of the Company
in which you and your covered dependents participate as of immediately prior to
the Termination Date in accordance with COBRA and the terms of such plan(s) in
effect from time to time; and

 

(c)           Vested Stock Options.  You shall have a period of twelve (12)
months following the Termination Date to exercise any vested stock options of
the Company that you hold as of the Termination Date, notwithstanding any other
shorter period for exercisability as set forth in the equity incentive plan or
the award agreements under which those options were issued.

 

--------------------------------------------------------------------------------


 

4.             Sole and Exclusive Benefits and Sufficiency of Consideration. 
For the avoidance of doubt, this Agreement sets forth the sole and exclusive
benefits for which you are eligible as a result of your termination of
employment with the Company.  You acknowledge and agree that (i) aside from the
payments and benefits set forth in Sections 2 and 3 of this Agreement, you are
not entitled to any other payments under the Employment Agreement or under any
severance, bonus or other benefit or compensation plan, policy or program of the
Company in connection with your employment or termination of employment with the
Company, or your engagement (if any) as a consultant by the Company following
the Termination Date; and (ii) any unvested equity or equity-based awards
granted to you under any equity or incentive plan of the Company is cancelled
and terminated, without any payment therefor, and shall be of no further force
or effect as of the Termination Date. You further acknowledge that you would not
otherwise be entitled to the payments and benefits provided under this Agreement
or the Employment Agreement but for your promises, covenants and agreements made
herein.

 

5.             Release of Claims.

 

(a)           Please read the following release carefully.  To help you
understand it and your rights as a terminated employee, please consult with your
attorney.

 

(b)           You hereby release and forever discharge the Company and its
affiliates and each of its and their past and present officers, directors,
employees, agents, advisors, consultants, successors and assigns from any and
all claims and liabilities of any nature by you including, but not limited to,
all actions, causes of actions, suits, debts, sums of money, attorneys’ fees,
costs, accounts, covenants, controversies, agreements, promises, damages,
claims, grievances, arbitrations, and demands whatsoever, known or unknown, at
law or in equity, by contract (express or implied), tort, pursuant to statute,
or otherwise, that you now have, ever have had or will ever have based on, by
reason of, or arising out of, any event, occurrence, action, inaction,
transition or thing of any kind or nature occurring prior to or on the Execution
Date. Without limiting the generality of the above, you specifically release and
discharge any and all claims and causes of action arising, directly or
indirectly, from your employment at the Company, arising under the Employee
Retirement Income Security Act of 1974 (except as to claims pertaining to vested
benefits under employee benefit plan(s) of the Company), Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal
Pay Act, the Rehabilitation Act, the Americans With Disabilities Act, or any
other law, statute, ordinance, rule, regulation, decision or order pertaining to
employment or pertaining to discrimination on the basis of age, alienage, race,
color, creed, gender, national origin, religion, physical or mental disability,
marital status, citizenship, sexual orientation or non-work activities. Payment
of any amounts and the provision of any benefits provided for in this Agreement
do not signify any admission of wrongdoing by the Company, its subsidiaries or
any of their affiliates. Notwithstanding the foregoing, nothing in this
Agreement limits (i) your ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”), (ii) your ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, or (iii) your right to receive an award for
information provided to any Government Agencies.

 

2

--------------------------------------------------------------------------------


 

(c)           You acknowledge that you may hereafter discover claims or facts in
addition to or different from those that you now know or believe to exist with
respect to the subject matter of the releases contained in this Agreement and
which, if known or suspected at the time of executing this Agreement, might have
materially affected your release or decision to enter into this Agreement.
Nevertheless, you waives any right, claim, or cause of action that might arise
as a result of such different or additional claims or facts.

 

6.             Restrictive Covenants.  In order to preserve and protect the
goodwill and value of the Company’s business, operations, relationships and
confidential information to which you had access during your employment, you
hereby agree as follows:

 

(a)           During the period beginning on the Termination Date and ending on
the first (1st) anniversary thereof, you will not, either acting jointly or
individually, directly or indirectly, induce or attempt to induce any employee
or consultant of the Company or any of its affiliates to leave such entity’s
employ or consultancy, or in any way interfere with the relationship between the
Company or its affiliates and any of their employees or consultants.

 

(b)           During the period beginning on the Termination Date and ending six
(6) months thereafter, you will not (i) directly or indirectly own any interest
in, manage, control, participate in (whether as an officer, director, employee,
partner, member, stockholder, agent, representative or otherwise), render
services for, accept compensation from, or in any other manner engage in any
business (including any new business started by you, either alone or with
others) that competes with the Company throughout the world, or (ii) contact or
solicit any customers, suppliers, vendors, licensees, licensors or other persons
who have a business relationship with the Company (each, an “Existing Business
Relationship”) for the purposes of (x) diverting any existing or future business
from the Company, (y) causing, inviting or encouraging any such Existing
Business Relationship to alter or terminate his, her or its business
relationship with the Company, or (z) interfering with any aspect of the
relationship between any such Existing Business Relationship and the Company
(including, without limitation, making any negative statements or communications
about the Company or any of its officer’s directors, employees or affiliates to
any person connected with such Existing Business Relationship.

 

(c)           For the avoidance of doubt, your confidentiality and invention
ownership and assignment obligations to which you were subject during your
employment with the Company shall survive indefinitely following your
termination of employment in accordance with their terms, including those
obligations set forth in your Employment Agreement and as imposed upon you
pursuant to Company policies and your fiduciary duties.

 

(d)           The Company would suffer irreparable harm from a breach of any of
the covenants or agreements contained in this Section 6.  In the event of an
alleged or threatened breach by you of any of the provisions of this Section 6,
the Company or its successors or assigns may, in addition to all other rights
and remedies existing in its favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce
or prevent any violations of the provisions hereof, in each case without the
requirement of posting a bond or proving actual damages, and the restricted
period, as applicable, described above will be tolled until such alleged breach
or violation is resolved.  You agree that the restrictions in this Section 6 are
reasonable protections under the circumstances of the payment of the amounts set

 

3

--------------------------------------------------------------------------------


 

forth herein.  If, at the time of enforcement of any of the provisions of this
Section 6, a court holds that the restrictions stated herein are unreasonable
under the circumstances then existing, you agree that the maximum period, scope
or geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area.

 

7.             Older Workers Benefit Protection Act.  Pursuant to the Older
Workers Benefit Protection Act, the Company hereby advises you that you should
consult an attorney before signing this Agreement, that you are entitled to take
up to twenty-one (21) days from the date of your receipt of this Agreement to
consider it and that you may have seven (7) days from the date you sign this
Agreement to revoke it.  The revocation must be personally delivered to the
Company’s General Counsel or his designee, or mailed to them via certified mail,
return receipt requested and postmarked within seven (7) calendar days of your
execution of this Agreement.  This Agreement shall not become effective or
enforceable until the revocation period has expired.  Nothing herein is intended
to, or shall, preclude you from filing a charge with any appropriate federal,
state, or local government agency and/or cooperating with said agency in any
investigation, and you may also report securities laws violations to the
Securities and Exchange Commission and other federal agencies without regard to
any of the foregoing. You, however, explicitly waive any right to file a
personal lawsuit and/or receive monetary damages that the agency may recover
against each of the parties released in Section 5 above, without regard as to
who brought any said complaint or charge, except that you not however waive any
rights to whistleblower awards from the Securities and Exchange Commission in
connection with your reporting securities laws violations to it or to other
federal agencies.

 

8.             Breach.  You agree that all of the payments and benefits provided
for in the Employment Agreement are subject to termination, reduction or
cancellation in the event of your material breach of this Agreement.

 

9.             Enforcement.  The parties agree that any legal proceeding brought
to enforce the provisions of this Agreement may be brought only in the courts of
the State of Illinois or the federal courts located in Illinois and each party
hereby consents to the jurisdiction of such courts.

 

10.          Severability.  If any of the terms of this Agreement shall be held
to be invalid and unenforceable and cannot be rewritten or interpreted by the
court to be valid, enforceable and to meet the intent of the parties expressed
herein, then the remaining terms of this Agreement are severable and shall not
be affected thereby.

 

11.          Miscellaneous.  This Agreement constitutes the entire agreement
between the parties about or relating to your termination of employment with the
Company, or the Company’s obligations to you with respect to your termination,
and fully supersedes any and all prior agreements or understandings between the
parties relating thereto, including the payments and benefits due upon your
termination of employment as provided for in your Employment Agreement.  Except
for those provisions that expressly survive termination thereof, the Employment
Agreement is hereby terminated and of no further force and effect. In the event
of any conflict or inconsistency between the terms of this Agreement and the
Employment Agreement, this Agreement shall control.

 

4

--------------------------------------------------------------------------------


 

12.          Representations.  You affirm that the only consideration for
signing this Agreement is as referenced herein and that no other promises or
agreements of any kind have been made to or with you by any person or entity
whatsoever to cause you to sign this Agreement, and that you fully understand
the meaning and intent of this instrument.  Subject to the last sentence of
Section 5(b) hereof, you agree that you will not disparage the Company in any
way, nor will you make any public comments or communications which tend to cast
the Company, its owners, directors, officers or employees in a negative light.

 

You acknowledge that you have carefully read this Agreement, voluntarily agree
to all of its terms and conditions, understand its contents and the final and
binding effect of this Agreement, and that you have signed the same as your own
free act with the full intent of releasing the Company from all claims you may
have against it.

 

[Signatures on following page]

 

5

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY.

 

THIS SEPARATION AND RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

 

/s/ Aditya Chatterjee

 

Aditya Chatterjee

 

 

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

 

 

 

 

 

 

By:

/s/ Zant Chapelo

 

 

Name: Zant Chapelo

 

 

Title: SVP, Human Resources

 

 

--------------------------------------------------------------------------------